NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted April 13, 2011*
                                   Decided April 13, 2011

                                            Before

                           MICHAEL S. KANNE, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

No. 10‐3776

SAMER T. SHEHADEH,                                   Petition for Review of an Order of the Board
    Petitioner,                                      of Immigration Appeals.

       v.                                            No. A047 794 075

ERIC H. HOLDER, JR.,
Attorney General of the United States,
      Respondent.


                                         O R D E R

        Samer Shehadeh, a citizen of Jordan, married an American citizen and then moved to
the United States as a conditional permanent resident. See 8 U.S.C. § 1186a(a)(1); 8 C.F.R.
§ 216.1. Less than a year after he arrived, an Illinois court convicted him of misdemeanor
domestic battery against his then‐spouse, see 720 ILCS 5/12‐3.2(a)(1). An immigration judge
ordered him removed after determining that this conviction qualified as a “crime of
domestic violence,” see 8 U.S.C. § 1227(a)(2)(E)(i), meaning “any crime of violence” as


       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the petition for review is submitted on the briefs and record. See FED. R.
APP. P. 34(a)(2)(C).
No. 10‐3776                                                                                 Page 2

defined in 18 U.S.C. § 16(a) that is committed against a person with whom the perpetrator
has a domestic relationship. The Board of Immigration Appeals agreed and dismissed
Shehadeh’s administrative appeal, relying on our decision in LaGuerre v. Mukasey, 526 F.3d
1037 (7th Cir. 2008). In LaGuerre, we held that a conviction under the same statutory
provision for domestic battery in Illinois qualified as a crime of violence. See id. at 1039.
Shehadeh now petitions for review of the Board’s decision; we deny his petition.

        In his sole argument on appeal, Shehadeh invites us to revisit LaGuerre. He contends
that our earlier decision in Flores v. Ashcroft, 350 F.3d 666 (7th Cir. 2003), requires us first to
examine the minimum amount of force required under the statute before the conviction
may be qualified as a crime of violence. He insists that we skipped this step in LaGuerre.
 
        Shehadeh misunderstands our holding in Flores. In Flores we examined whether a
“crime of domestic violence” under § 1227(a)(2)(E)(i) included a conviction for
misdemeanor battery in Indiana. As we noted in Flores, and as the Supreme Court later
directed in Leocal v. Ashcroft, 543 U.S. 1, 7 (2004), we assess whether an offense is a crime of
violence by focusing on the elements of the crime, see LaGuerre, 526 F.3d at 1039; Szucz‐Toldy
v. Gonzales, 400 F.3d 978, 981 (7th Cir. 2005); Flores, 350 F.3d at 671, and ascertain whether
the crime requires as an element the use of physical force, meaning “force . . . that is
intended to cause bodily injury.” Flores, 350 F.3d at 672; see also Johnson v. United States, 130
S. Ct. 1265, 1271 (2010). At the time he was convicted, the relevant portion of the domestic
battery statute in Illinois prohibited “intentionally or knowingly . . . [c]aus[ing] bodily harm
to any family or household member.” 720 ILCS 5/12‐3.2(a)(1) (2002). Because Shehadeh’s
domestic battery conviction requires the use of physical force, it qualifies as a crime of
violence under 18 U.S.C. § 16(a). See LaGuerre, 526 F.3d at 1039 (citing United States v. Upton,
512 F.3d 394, 405 (7th Cir. 2008)). Although Shehadeh criticizes LaGuerre for not considering
the quantum of force needed to violate the statute, we do not look beyond the elements of
the crime unless it is divisible, meaning that the statute creates multiple crimes or specifies a
variety of ways to commit a single offense, some of which contain the elements of a crime of
violence, and some that do not. See Szucz‐Toldy, 400 F.3d at 981; Flores, 350 F.3d at 670; see
also United States v. Woods, 576 F.3d 400, 411 (7th Cir. 2009). The portion of the domestic
battery statute in Illinois at issue is not divisible. 

                                                                                           DENIED.